Exhibit 10a.

LOGO [g24063image002a.jpg]

RESTRICTED STOCK UNITS AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2007 STOCK AWARD AND INCENTIVE PLAN

BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Restricted Stock Units (“RSUs”) specified in the Grant
Summary above, which is incorporated into this Restricted Stock Units Agreement
(the “Agreement”) and deemed to be a part hereof. The RSUs have been granted to
you under Section 6(e) of the 2007 Stock Award and Incentive Plan (the “Plan”),
on the terms and conditions specified in the Grant Summary and this Agreement.

 

1. RESTRICTED STOCK UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you on the
Award Date an Award of RSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan. Each RSU
shall represent the conditional right to receive, upon settlement of the RSU,
one share of Bristol-Myers Squibb Common Stock (“Common Stock”) (subject to any
tax withholding as described in Section 4). RSUs include the right to receive
dividend equivalents as specified in Section 5 (“Dividend Equivalents”). The
purpose of such Award is to motivate and retain you as an employee of the
Company or a subsidiary of the Company, to encourage you to continue to give
your best efforts for the Company’s future success, and to increase your
proprietary interest in the Company. Except as may be required by law, you are
not required to make any payment (other than payments for taxes pursuant to
Section 4 hereof) or provide any consideration other than the rendering of
future services to the Company or a subsidiary of the Company.

 

2. RESTRICTIONS, FORFEITURES, AND SETTLEMENT

Except as otherwise provided in this Section 2, RSUs shall be subject to the
restrictions and conditions set forth herein during the Restricted Period (as
defined below). Vesting of the RSUs is conditioned upon you remaining
continuously employed by the Company or a subsidiary of the Company following
the Award Date until the relevant vesting date, subject to the provisions of
this Section 2. Assuming satisfaction of such employment conditions, the RSUs
will become vested and nonforfeitable as follows: one-third on the third
anniversary of the Award Date; an additional one-third on the fourth anniversary
of the Award Date and the final one-third on the fifth anniversary of the Award
Date. In the event you attain age 65 while still an employee of the Company or a
subsidiary, all unvested RSUs held by you at least one year from the Award Date
will become vested and non-forfeitable, and thereafter, so long as you remain an
employee of the Company or a subsidiary after attaining age 65, all other RSUs
will become 100% vested one year from the Award Date.

 

  (a) Nontransferability. During the Restricted Period and any further period
prior to settlement of your RSUs, you may not sell, transfer, pledge or assign
any of the RSUs or your rights relating thereto.

 

E-10-1



--------------------------------------------------------------------------------

  (b) Time of Settlement. RSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the RSUs (i.e., upon vesting) by
delivery of one share of Common Stock for each RSU being settled; provided,
however, that settlement of an RSU shall be subject to Plan Section 11(k),
including if applicable the six-month delay rule in Plan Sections 11(k)(i)(D)
and (E). (Note: This rule may apply to any portion of the RSUs that vests after
the time you become Retirement eligible under the Plan, and could apply in other
cases as well). Settlement of RSUs or cash amounts that directly or indirectly
result from Dividend Equivalents on RSUs or adjustments to RSUs shall occur at
the time of settlement of, and subject to the restrictions and conditions that
apply to, the granted RSU. Until shares are delivered to you in settlement of
RSUs, you shall have none of the rights of a stockholder of the Company with
respect to the shares issuable in settlement of the RSUs, including the right to
vote the shares and receive actual dividends and other distributions on the
underlying shares of Common Stock (you are entitled to Dividend Equivalents,
however). Shares of stock issuable in settlement of RSUs shall be delivered to
you upon settlement in certificated form or in such other manner as the Company
may reasonably determine.

 

  (c) Retirement and Death. In the event of your Retirement (as that term is
defined in the Plan; however, if you attain age 65 before Retirement, RSUs held
for at least one year will have vested prior to Retirement) or your death while
employed by the Company prior to the end of the Restricted Period, you, or your
estate, shall be deemed vested and entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) a proportionate number of the
total number of RSUs granted (taking into account RSUs previously vested),
provided that you have been continuously employed by the Company for at least
one year following the Award Date and your employment has not been terminated by
the Company for misconduct or other conduct deemed detrimental to the interests
of the Company. The formula for determining the proportionate number of your
RSUs to become vested and non-forfeitable upon your Retirement or death is
available by request from the Office of the Corporate Secretary at 345 Park
Avenue, New York, New York 10154. In the event of your death prior to the
delivery of shares in settlement of RSUs (not previously forfeited), shares in
settlement of your RSUs shall be delivered to your estate, upon presentation to
the Committee of letters testamentary or other documentation satisfactory to the
Committee, and your estate shall succeed to any other rights provided hereunder
in the event of your death.

 

  (d) Termination not for Misconduct/Detrimental Conduct. In the event your
employment is terminated by the Company for reasons other than misconduct or
other conduct deemed detrimental to the interests of the Company, and you are
not eligible to Retire, you shall be entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) a proportionate number of the
total number of RSUs granted, provided that you have been continuously employed
by the Company for at least one year following the Award Date and you sign a
general release and, where deemed applicable by the Company, a non-compete
and/or a non-solicitation agreement. The formula for determining the
proportionate number of RSUs you are entitled to under this Section 2(d) is
available by request from the Office of the Corporate Secretary at 345 Park
Avenue, New York, New York 10154.

 

  (e) Disability. In the event you become Disabled (as that term is defined
below), for the period during which you continue to be deemed to be employed by
the Company or a subsidiary (i.e., the period during which you receive
Disability benefits), you will not be deemed to have terminated employment for
purposes of the RSUs. Upon the termination of your receipt of Disability
benefits, (i) you will not be deemed to have terminated employment if you return
to employment status, and (ii), if you do not return to employment status, you
will be deemed to have terminated employment at the date of cessation of
payments to you under all disability pay plans of the Company and its
subsidiaries, with such termination treated for purposes of the RSUs as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. For purposes of this Agreement, “Disability” or
“Disabled” shall mean qualifying for and receiving payments under a disability
plan of the Company or any subsidiary or affiliate either in the United States
or in a jurisdiction outside of the United States, and in jurisdictions outside
of the United States shall also include qualifying for and receiving payments
under a mandatory or universal disability plan or program managed or maintained
by the government.

 

E-10-1



--------------------------------------------------------------------------------

  (f) Qualifying Termination Following Change in Control. In the event your
employment is terminated by reason of a Qualifying Termination (as defined in
the Plan) during the three- (3) year period following a Change in Control (as
defined in the Plan), the Restricted Period and all remaining restrictions shall
expire and the RSUs shall be deemed fully vested.

 

  (g) Other Termination of Employment. In the event of your voluntary
termination, or termination by the Company for misconduct or other conduct
deemed by the Company to be detrimental to the interests of the Company, you
shall forfeit all unvested RSUs on the date of termination.

 

  (h) Other Terms.

 

  (i) In the event that you fail promptly to pay or make satisfactory
arrangements as to the withholding taxes as provided in Section 4, all RSUs then
subject to restriction shall be forfeited by you and shall be deemed to be
reacquired by the Company.

 

  (ii) You may, at any time prior to the expiration of the Restricted Period,
waive all rights with respect to all or some of the RSUs by delivering to the
Company a written notice of such waiver.

 

  (iii) Termination of employment includes any event if immediately thereafter
you are no longer an employee of the Company or any subsidiary of the Company,
subject to Section 2(i) hereof. References in this Section 2 to employment by
the Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.

 

  (iv) Upon any termination of your employment, any RSUs as to which the
Restricted Period has not expired at or before such termination shall be
forfeited. Other provisions of this Agreement notwithstanding, in no event will
an RSU that has been forfeited thereafter vest or be settled.

 

  (i) The following events shall not be deemed a termination of employment:

 

  (i) A transfer of you from the Company to a subsidiary, or vice versa, or from
one subsidiary to another;

 

  (ii) A leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days; and

 

  (iii) A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided your right to reemployment is guaranteed
either by a statute or by contract.

 

       However, failure of you to return to active service with the Company or a
subsidiary at the end of an approved leave of absence shall be deemed a
termination of employment. During a leave of absence as defined in (ii) or
(iii), although you will be considered to have been continuously employed by the
Company or a subsidiary and not to have had a termination of employment under
this Section 2, the Committee may specify that such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
the RSUs. In such case, the vesting dates for unvested RSUs shall be extended by
the length of any such leave of absence.

 

E-10-1



--------------------------------------------------------------------------------

3. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS

You acknowledge that your continued employment with the Company and the grant of
RSUs is sufficient consideration for this Agreement, including, without
limitation, the restrictions imposed upon you by this Section 3.

 

  (a) By accepting the RSUs, you expressly agree and covenant that during the
Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below), you shall not, without the prior
consent of the Company, directly or indirectly:

 

  (i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one per
cent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection.

 

  (iii) take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

E-10-1



--------------------------------------------------------------------------------

  (vi) contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company, or otherwise divert or take away from the Company the business of
any prospective customer of the Company; or

 

  (vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  (b) Forfeiture. If the Committee determines that you have violated any
provisions of Section 3(a) above during the Restricted Period or the
Non-Competition and Non-Solicitation Period, then you agree and covenant that:

 

  (i) any unvested portion of the RSUs shall be immediately rescinded;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the RSUs as of the date of such determination; and

 

  (iii) if any part of the RSUs vests within the twelve-month period immediately
preceding a violation of Section 3(a) above (or following the date of any such
violation), upon the Company’s demand, you shall immediately deliver to it a
certificate or certificates for shares of the Company’s Common Stock that you
acquired upon settlement of such RSUs (or an equivalent number of other shares).

 

  (c) Definitions. For purposes of this Agreement, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  (ii) “Non-Competition and Non-Solicitation Period” means the period during
which you are employed by the Company and twelve months following the date that
you cease to be employed by the Company for any reason whatsoever.

 

  (iii) “Restricted Period” means, with respect to each RSU, the period from the
Award Date until the date such RSU has become vested and non-forfeitable.

 

  (d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 3
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that all or any part of this Section 3 is held to be
unenforceable or invalid, the remaining parts of Section 3 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
Section 3 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

E-10-1



--------------------------------------------------------------------------------

  (e) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

4. TAXES

At such time as the Company is required to withhold taxes with respect to the
RSUs, or at an earlier date as determined by the Company, you shall make
remittance to the Company of an amount sufficient to cover such taxes or make
such other arrangement regarding payments of such taxes as are satisfactory to
the Committee. The Company and its subsidiaries shall, to the extent permitted
by law, have the right to deduct such amount from any payment of any kind
otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your RSUs to satisfy the mandatory tax withholding
requirements. When the Dividend Equivalents you receive under Section 5, if any,
become payable to you, they will be compensation (wages) for tax purposes and
will be included on your W-2 form. The Company will be required to withhold
applicable taxes on such Dividend Equivalents. The Company may deduct such taxes
either from the gross Dividend Equivalents payable on such RSUs or from any
other cash payments to be made to or on account of you or may require you to
make prompt remittance to the Company of such tax amounts. Any cash payment to
you under Section 5 of the Agreement will be included in your W-2 form as
compensation and subject to applicable tax withholding.

 

5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS

 

  (a) Dividend Equivalents shall be paid or credited on RSUs (other than RSUs
that, at the relevant record date, previously have been settled or forfeited) as
follows, except that the Committee may specify an alternative treatment from
that specified in (i), (ii), or (iii) below for any dividend or distribution:

 

  (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of cash, then you will be credited with
a cash amount as of the payment date for such dividend or distribution equal to
the number of RSUs credited to you as of the record date for such dividend or
distribution multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding share of Common Stock at such payment date. Any
amounts credited under this Section 5(a)(i) shall be subject to the restrictions
and conditions that apply to the RSU with respect to which the amounts are
credited and will be payable when the underlying RSU becomes payable. If the
underlying RSU does not vest or is forfeited, any amounts credited under this
Section 5(a)(i) with respect to the underlying RSU will also fail to vest and be
forfeited.

 

  (ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of property other than shares, then a
number of additional RSUs shall be credited to you as of the payment date for
such dividend or distribution equal to the number of RSUs credited to you as of
the record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding share of Common Stock at such payment date, divided by the Fair
Market Value of a share at such payment date. Any RSUs credited to you under
this Section 5(a)(ii) shall be subject to the restrictions and conditions that
apply to the RSU with respect to which the RSUs are credited and will be payable
when the underlying RSU becomes payable. If the underlying RSU does not vest or
is forfeited, any RSUs credited under this Section 5(a)(ii) with respect to the
underlying RSU will also fail to vest and be forfeited. You will be eligible to
receive Dividend Equivalents on any RSUs credited to you under this
Section 5(a)(ii).

 

E-10-1



--------------------------------------------------------------------------------

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional RSUs
shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to the number of RSUs credited to you as of
the record date for such dividend or distribution or split multiplied by the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
RSUs credited to you under this Section 5(a)(iii) shall be subject to the
restrictions and conditions that apply to the RSU with respect to which the RSUs
are credited and will be payable when the underlying RSU becomes payable. If the
underlying RSU does not vest or is forfeited, any RSUs credited under this
Section 5(a)(iii) with respect to the underlying RSU will also fail to vest and
be forfeited. You will be eligible to receive Dividend Equivalents on any RSUs
credited to you under this Section 5(a)(iii).

 

  (b) The number of your RSUs and other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to RSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Section 11(c) of the Plan or any
other “equity restructuring” as defined in FAS 123R, taking into account any
RSUs credited to you in connection with such event under Section 5(a).

 

6. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the RSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company
unless otherwise specifically provided for in such plan.

 

7. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or any specific position or level
of employment with the Company or any subsidiary or affect in any way the right
of the Company or any subsidiary to terminate your employment without prior
notice at any time for any reason or no reason.

 

8. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, you,
and all interested parties. Any provision for distribution in settlement of your
RSUs and other obligations hereunder (including cash amounts set aside under
Section 5(a)(i)) shall be by means of bookkeeping entries on the books of the
Company and shall not create in you or any beneficiary any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for you or any beneficiary. You and any of your
beneficiaries entitled to any settlement or distribution hereunder shall be a
general creditor of the Company.

 

9. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.

 

E-10-1



--------------------------------------------------------------------------------

10. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

11. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

12. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

13. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of RSUs and the administration of the Plan; (ii) waive any data privacy
rights you may have with respect to such information; and (iii) authorize the
company to store and transmit such information in electronic form.

 

14. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

  Bristol-Myers Squibb Company By      

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company, and it is expected that, if
applicable, I will retain the stock I receive upon the vesting of this award
consistent with the Company’s share retention guidelines. I acknowledge and
agree that sales of shares will be subject to the Company’s policy regulating
trading by employees. In accepting this Award, I hereby agree that Smith Barney,
or such other vendor as the Company may choose to administer the Plan, may
provide the Company with any and all account information necessary to monitor my
compliance with the Company’s Share Retention Policy and other applicable
policies.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.

 

E-10-1